ORDER
PER CURIAM.
Claimant James Smith appeals the Labor and Industrial Relations Commission’s denial of worker’s compensation benefits. The Commission denied benefits because it found Claimant failed to prove medical causation and because Claimant failed to provide proper notice to his employer.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission’s finding that Claimant failed to prove medical causation was supported by competent and substantial evidence, and that the finding was not against the overwhelming weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).